Order entered May 20, 1968, unanimously affirmed, with $50 costs and disbursements to respondent. Order entered November 22, 1967, unanimously modified on the law and the facts, and in the exercise of discretion, so as to permit discovery and inspection, pursuant to item numbered “1 ” of the notice dated October 26, 1967, but limited to visual inspection only, and delete from such notice item numbered “ 2 ”, and otherwise affirmed, without costs or disbursements. In view of the defendants’ motion for summary judgment and the extensive examinations already had, it is difficult to sense prejudice by granting a visual inspection only with respect to this item “ 1 ”. Before the establishment of liability the granting of permission to inspect “copies of all invoices” is premature. (Griffin Mfg. Co., v. Gold Dust Corp., 245 App. Div. 385.) Concur — Steuer, J, P., Tilzer, McGivern, Rabin and McNally, JJ.